Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by phone by Attorney of Record Martin Moynihan on 8/13/2021.

The application has been amended as follows:

In the claims:

Cancel claims 3, 4, 13 and 14;
In claim 5, line 1, change “The display panel according to claim 4…” to read “The display panel according to  claim 1
In claim 15, line 1, change “The display module according to claim 14…” to read “The display module according to  claim 11…”;
In claim 20, line 4 and line 7, change “the VSS signal line” to read “the second constant (VSS) signal line 

Allowable Subject Matter

Claims 1-2, 5, 8-12, 15 and 18-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 (and similar claim 11) the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… the substrate, a first metal layer disposed on the substrate, a second metal layer disposed on the first metal layer, and a third metal layer disposed on the second metal layer are positioned in the display area; and wherein the first signal line and the first metal layer are formed in a same photomask process, the second signal line and the second metal layer are formed in a same photomask process, and the second type of power line and the third metal layer are formed in a same photomask process”, as claimed in claim 1 (and similar claim 11).

Regarding claims 2, 5 and 8-10, these claims are allowed based on their dependency on claim 1. 

Regarding claims 12, 15 and 18-20, these claims are allowed based on their dependency on claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623